ORIGINAL                                        05/24/2022


          IN THE SUPREME COURT OF THE STATE OF MONTANA                                 Case Number: DA 22-0031


                                       DA 22-0031
                                                                       1-ILLJ
                                                                        MAY 2 4 2022
                                                                      Bovvn Greenwood
                                                                    Clerk of Suprerne Court
                                                                       Rtate of Montana
IN THE MATTER OF THE
CONTEMPT ORDER REGARDING:
                                                                  ORDER
LYNDA SCHMEIDBAUER




      On January 20, 2022, Lynda Schmeidbauer, via counsel, filed a Notice of Appeal in
this Court and served this Notice on the Sanders County Clerk of Court, the Sanders County
Attorney, and a court reporter. The Notice further indicated that Schmeidbauer was
appealing from a January 5, 2022 judgment entered in Cause No. DV-22-05 in the
Twentieth Judicial District Court, Sanders County, Hon. James A. Manley presiding.
      On March 16, 2022, Schmeidbauer filed her Opening Brief, which she served only
upon the Sanders County Attorney. In the brief, Schmeidbauer argued that the District
Court erred in issuing an Order of Contempt against her on November 10, 2021, without
following the proper procedure or making a proper record. No parties filed a response and
her case was then submitted to this Court for disposition.
       We have reviewed this matter and determined it is not properly before this Court on
appeal. From the record and Schmeidbauer's brief, it appears that Schmeidbauer was
summoned as a potential juror under the District Court's Cause No. DC-21-07. On
November 10, 2021, Judge Manley issued an Order of Contempt, finding Schmeidbauer in
contempt for refusing to comply with the court's directions and fining Schmeidbauer $500,
to be paid by November 30, 2021. Schmeidbauer did not pay and on January 5, 2022,
Judge Manley issued a Judgment on Contempt, under its Cause No. DV-22-05, entering
judgment against Schmeidbauer in the amount of $500.
       The exclusive method of review of a contempt order, apart from exceptions not
applicable here, is by application for writ of certiorari (also known as a writ of review).
Section 3-1-523, MCA; Animal Found. of Great Falls v. Mont. Eighth Judicial Dist. Court,
2011 MT 289, ¶ 16, 362 Mont. 485, 265 P.3d 659. Under Article WI, Section 2(1), of the
Montana Constitution, and pursuant to M. R. App. P. 14, this Court is empowered to hear
and determine such writs.
       In this case, Schmeidbauer did not petition for writ but instead filed a direct appeal
to challenge a contempt order. We cannot consider Schmeidbauer's challenge of the
November 10, 2021 Order of Contempt on direct appeal, nor would deeming her filing to
be a petition for writ of certiorari be sufficient to cure the deficiency.
       First, M. R. App. P. 14(6) requires that a petition for writ must be served upon the
district judge against whose ruling it is directed and upon all parties. In this matter,
Schmeidbauer failed to serve Judge Manley.
       Second, even if we were to either deem Schmeidbauer's appeal to be a petition for
writ of certiorari, or to give Schmeidbauer leave to refile this matter as a petition for writ,
and direct Schmeidbauer to serve the correct parties, there is no relief available to her as
the time to file such petition expired well before Schmeidbauer filed her Notice of Appeal.
A writ of review must be filed within 30 days of the date the district court enters its order
finding contempt. Jones v. Mont. Nineteenth Jud. Dist. Ct, 2001 MT 276, ¶ 22, 307 Mont.
305, 37 P.3d 682. In Jones, we held that, pursuant to M. R. App. P. 5 (now renumbered as
M. R. App. P. 4(5)(a)(i)), petitions for writs of certiorari to review contempt proceedings
must be filed with the clerk of the district court within 30 days of the date the district court
enters its order finding contempt. Here, Judge Manley issued his Order of Contempt on
November 10, 2021. Schmeidbauer had 30 days from that date—until December 10,
2021—to file her petition for writ of certiorari in this Court.
       Therefore,
       IT IS ORDERED that this case is DISMISSED WITH PREJUDICE.



                                               2
      The Clerk is directed to provide copies of this Order to counsel for Schmeidbauer,
the Sanders County Attorney, the Sanders County Clerk of Court, and Hon. James A.
Manley, presiding District Judge.
      DATED this zLiday of May, 2022.




                                                           Justices




                                           3